     Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.303 Page 1 of 19




                                 THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


    MARLON A. SMITH,                                       MEMORANDUM DECISION AND
                                                           ORDER DENYING SMITH’S
                              Petitioner,                  AMENDED 28 U.S.C. § 2255 MOTION

            vs.                                            Case No. 2:21-cv-00081-DN

    UNITED STATES OF AMERICA,                              District Judge David Nuffer

                              Respondent.


           Petitioner Marlon A. Smith (“Smith”) filed an Amended Petition 1 to vacate his

conviction pursuant to 28 U.S.C. § 2255. The Amended Petition asserts six claims of ineffective
                                                                                                   2
assistance of counsel across the pre-trial, trial, and appellate stages of Smith’s case.

           None of these claims have merit. Smith cannot demonstrate his counsels’ performance (at

any stage of the proceedings) was deficient or that he suffered unfair prejudice. This conclusion

is reached after careful review of the Amended Petition; the Affidavit of R. Blake Hamilton; 3 the

Response in Opposition to Petitioner’s Amended Motion Pursuant to 28 U.S.C. § 2255

(“Response”); 4 Movant's Reply Brief as to Doc. # 15; 5 and portions of the original record.




1
 Motion to Amend 28 U.S.C. 2255 Habeas Corpus Petition, ECF no. 17, filed May 3, 2021. Smith also filed an
accompanying Memorandum of Law in Support of Granting Movant Smith's 2255 Petition, ECF no. 11, filed May
3, 2021. All “ECF no.” references in the footnotes that follow are for this case.
2
  Smith’s Amended Petition requests “that the claims previously submitted are dropped.” This order only deals with
the claims raised in the Amended Petition.
3
    ECF no. 12, filed May 11, 2021.
4
    ECF no. 15, filed June 11, 2021.
5
    ECF no. 20, filed July 15, 2021.
    Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.304 Page 2 of 19




Contents
SUMMARY FACTUAL AND PROCEDURAL BACKGROUND .............................................. 2
           Initial Encounter and Indictment ............................................................................ 2
           Smith’s Motion to Suppress and Evidentiary Hearing ........................................... 3
           New Counsel and Trial ........................................................................................... 4
           Smith’s Appeal........................................................................................................ 4
           Smith’s 2255 Petitions ............................................................................................ 4
DISCUSSION ................................................................................................................................. 5
      I.   RELEVANT LEGAL PRINCIPLES ...................................................................... 5
      II.  DECISION .............................................................................................................. 7
           Ground One: There Was No Error in the Special Verdict Form ............................ 7
           Ground Two: There Was No Speedy Trial Act Violation ...................................... 9
           Ground Three: Counsel’s Stipulation to Exhibit 7 was not Error ......................... 11
           Grounds Four and Five: Mr. Hamilton Competently Litigated Smith’s Fourth
                       Amendment Claims .................................................................................. 14
           Ground Six: Mr. de Montreux Competently Represented Smith on Appeal ........ 17
           There is No Need for an Evidentiary Hearing ...................................................... 19
CONCLUSION AND ORDER..................................................................................................... 19



                    SUMMARY FACTUAL AND PROCEDURAL BACKGROUND

Initial Encounter and Indictment

            On January 1, 2016, Utah Highway Patrol (UHP) Trooper Jared Withers stopped Smith,

then driving a black rental car, on Interstate 70 in Southern Utah. 6 According to radar, Smith was

travelling 89 miles per hour, in an area with a speed limit of 80 miles per hour. 7

            Trooper Withers approached Smith and, based on their interactions, grew suspicious that

Smith was engaged in criminal activity. 8 So, while waiting on the results of a records check from

dispatch, Trooper Withers screened Smith’s vehicle with his narcotics detector dog. 9 The dog




6
  Memorandum Decision and Order Denying Defendant’s Motion to Suppress (Suppression Order), CR docket no.
39, filed September 12, 2016, USA v Smith, Case No. 2:16-cr-0020-DN, at 2 (D. Utah). All “CR docket no.”
references in the footnotes that follow are for Smith’s underlying criminal case.
7
    Id. at 2-3.
8
    Id. at 3-5.
9
    Id. at 5-6.



                                                                                                                                            2
     Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.305 Page 3 of 19




alerted to the rear of Smith’s vehicle. 10 Trooper Withers ordered Smith out of the vehicle in

order to search it. 11 Smith refused and, following a brief wrestle with another trooper (who was

halfway inside the driver’s side window), Smith sped away. 12

            A high-speed chase ensued, with Smith surrendering only after troopers used a spike strip

to puncture Smith’s tires, and after Trooper Withers further executed a pursuit intervention

technique (PIT) maneuver to stop Smith’s vehicle. 13 A subsequent search of the trunk of Smith’s

vehicle yielded approximately 2 kg marijuana and 1.76 kg methamphetamine. 14

            A grand jury thereafter returned an indictment charging Smith with possession of at least

500 grams of methamphetamine (mixture) with intent to distribute, in violation of Title 21

U.S.C. § 841(a)(1). 15

Smith’s Motion to Suppress and Evidentiary Hearing

            Through counsel R. Blake Hamilton, Smith filed a motion to suppress on May 13, 2016,

challenging both the length of the stop of his vehicle under the Fourth Amendment and the

eventual vehicle search. 16 An evidentiary hearing on Smith’s motion was held June 22, 2016. 17

            On September 12, 2016, following briefing by the parties, a 17-page decision denied

Smith’s motion to suppress. 18 The decision held that the narcotic detector dog’s screening of


10
     Id. at 6.
11
     Id. at 7-8.
12
     Id. at 8.
13
     United States Sentencing Memorandum, CR docket no. 175 at 2, filed September 24, 2018.
14
     Id. at 2.
15
     Indictment, CR docket no. 1, filed January 12, 2016.
16
     Motion to Suppress Evidence, CR docket no. 25, filed May 13, 2016.
17
  Minute Entry to Proceedings held before Judge David Nuffer: Motion Hearing as to Marlon Alonzo Smith, CR
docket no. 31, filed June 22, 2016.
18
     CR docket no. 39.



                                                                                                             3
     Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.306 Page 4 of 19




Smith’s vehicle did not prolong the vehicle stop. 19 Even if the dog screening had prolonged the

stop, any delay was justified by Trooper Withers’ reasonable suspicion. 20

New Counsel and Trial

           On April 12, 2017, Bel-Ami de Montreux filed notice that he had been retained by

Smith.21 A jury trial with new counsel began on June 11, 2018. 22 The jury convicted Smith of

the single count in the Indictment on June 13, 2018. 23

           On September 27, 2018, Smith was sentenced to 180 months in custody and 5 years of

supervised release. 24

Smith’s Appeal

           Smith filed a notice of appeal on October 10, 2018. 25 In his appeal, still represented by

Mr. de Montreux, Smith challenged (1) the sufficiency of the evidence presented at trial, and (2)

admission of expert testimony from DEA Special Agent Susan Thomas regarding the meaning of

text messages found in Smith’s phone. 26 The Tenth Circuit affirmed Smith’s conviction. 27

Smith’s 2255 Petitions

           Smith filed his original § 2255 petition on February 8, 2021. On May 3, 2021, Smith filed


19
     Id. at 13-14.
20
     Id. at 14-16.
21
  Minute Entry for proceedings held before Magistrate Judge Paul M. Warner: Status Conference, CR docket no.
88, filed April 12, 2017.
22
     Minute Entry for proceedings held before Judge David Nuffer: Jury Trial, CR docket no. 160, filed June 11, 2018.
23
   Minute Entry for proceedings held before Judge David Nuffer: Jury Trial, CR docket no. 164, filed June 13, 2018;
Jury Verdict, CR docket no. 167, filed June 13, 2018.
24
  Minute Entry for proceedings held before Judge David Nuffer: Sentencing, CR docket no. 179, filed September
27, 2018; Judgment, CR docket no. 181, filed October 2, 2018.
25
     Notice of Appeal, CR docket no. 183, filed October 10, 2018.
26
     See United States v. Smith, Case No. 18-4149, Tenth Circuit Court of Appeals, Document 010110186927.
27
  Order and Judgment, CR docket no. 200, filed February 25, 2020. See also United States v Smith, Case No. 18-
4149, Tenth Circuit Court of Appeals, Document 010110298712.



                                                                                                                   4
     Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.307 Page 5 of 19




his Amended Petition, asking to “drop the claims” in his original petition in favor of six new

claims. These amended claims allege ineffective assistance of counsel at various stages of his

criminal proceedings: (1) for Mr. de Montreux’s failure to object to the special verdict form’s

request for a finding as to “whether the quantity of methamphetamine was more or less than 500

grams” (Ground One); (2) for Mr. Hamilton’s failure to file a motion to dismiss the Indictment

for a violation of the Speedy Trial Act (Ground Two); 28 (3) for Mr. de Montreux’s stipulation to

Government Exhibit 7 (Ground Three); (4) for Mr. Hamilton’s 29 supposedly deficient litigation

of Smith’s Fourth Amendment claims (Ground Four); (5) for Mr. Hamilton’s 30 failure to make a

pre-trial challenge to the reliability of the narcotic drug dog’s alert to his vehicle (Ground Five);

and (6) Mr. de Montreux’s failure to appeal the alleged non-transcription of the jury’s notes to

the court, as well as the denial of his Fourth Amendment claims (Ground Six). None of these

claims have merit.

                                                  DISCUSSION

                                 I.    RELEVANT LEGAL PRINCIPLES

           Claims of ineffective assistance of counsel may be properly raised in a motion pursuant

to 28 U.S.C. § 2255. 31




28
  Smith alleges this was a failure of “trial counsel,” though his accompanying affidavit actually (and only) faults
“my ex-lawyer Attorney R. Blake Hamilton” for refusing to file a motion to dismiss. Amended Petition, Attachment
A, Affidavit of Marlon A. Smith (“Smith Affidavit”) at 3 (¶8), ECF no. 17-1, filed May 3, 2021.
29
  Smith again asserts this was a failure of “trial counsel,” though his accompanying affidavit actually references
Mr. Hamilton for this claim. Smith Affidavit at 4-5 (¶10).
30
  Smith’s allegation refers only to his “ex-lawyer,” though his accompanying affidavit on this claim more
specifically references Mr. Hamilton’s alleged deficiencies. Smith Affidavit at 5 (¶11).
31
     Massaro v. United States, 538 U.S. 500, 504 (2003).



                                                                                                                     5
     Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.308 Page 6 of 19




           To prevail on an ineffective assistance claim, Smith must show that (1) his attorneys’

performance was deficient, and (2) that the deficient performance was actually prejudicial. 32

           To prove deficiency, Smith must establish that “counsel made errors so serious that

counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment,” and “fell below an objective standard of reasonableness.” 33 “[Smith] must

overcome the presumption that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’” 34 Moreover, “[j]udicial scrutiny of counsel's performance must

be highly deferential,” 35 particularly when considering matters of strategy, which reviewing

courts are often “ill-suited to second-guess.” 36 Deficiency requires that “[c]ounsel's performance

must be ‘completely unreasonable’ to be constitutionally ineffective, not ‘merely wrong.’” 37 “A

fair assessment of attorney performance requires that every effort be made to eliminate the

distorting effects of hindsight, to reconstruct the circumstances of counsel's challenged conduct,

and to evaluate the conduct from counsel’s perspective at the time.” 38

           To prove prejudice, Smith must show that counsel's deficient performance “actually had

an adverse effect on the defense.” 39 This means he “must show that there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding would have



32
     Strickland v. Washington, 466 U.S. 668, 687 (1984).
33
     Id at 687-88.
34
     Id. at 689 (citation omitted).
35
     Id.
36
     United States v. Luciano, 158 F.3d 655, 660 (2d Cir. 1998).
37
  Wilson v. Sirmons, 536 F.3d 1064, 1083 (10th Cir.2008) (quoting Hoxsie v. Kerby, 108 F.3d 1239, 1246 (10th
Cir.1997)).
38
     Strickland, 466 U.S. at 689.
39
     Id. at 693.



                                                                                                               6
     Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.309 Page 7 of 19




been different.” 40 “A reasonable probability is a probability sufficient to undermine confidence

in the outcome.” 41 “An error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the judgment.” 42

Smith cannot establish prejudice merely by showing that counsels’ errors had “some conceivable

effect” on the outcome of the proceeding because “[v]irtually every act or omission of counsel

would meet that test[.]” 43 The prejudice requirement is “rigorous” and “highly demanding.” 44

                                               II.     DECISION

Ground One: There Was No Error in the Special Verdict Form

           Smith first asserts that Mr. de Montreux improperly failed to object to the jury

instructions and special verdict form. Both the instructions and the verdict form asked the jury to

determine, upon a finding of guilt, whether the quantity of methamphetamine at issue “was five

hundred grams or more.” 45 Smith argues that this language conflicts with the Indictment, which

alleged Smith “did knowingly and intentionally possess with intent to distribute controlled

substances, to wit: 500 grams or more of a mixture and substance containing a detectable

amount of methamphetamine.…” 46 As such, he claims that this discrepancy “effectively

amended his indictment by broading [sic] the possible bases for conviction from that which

appeared in his indictment.” 47 He is incorrect.


40
     Id. at 694.
41
     Id.
42
     Id. at 691.
43
     Id. at 693.
44
     Kimmelman v. Morrison, 477 U.S. 365, 381-82 (1986).
45
     CR docket no. 167; Jury Instructions, CR docket no. 168 at 31, filed June 13, 2018.
46
     CR docket no. 1 (emphasis added).
47
     Amended Petition at 4-5.



                                                                                                    7
     Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.310 Page 8 of 19




           An indictment is constructively amended when the government’s evidence, together with

jury instructions, proves a crime different from that charged in the indictment, or raises the

possibility the jury convicted the defendant of a crime that was not charged in the indictment. 48

Constructive amendment of an indictment violates a defendant’s constitutional rights. 49 To

decide if an indictment has been constructively amended by jury instructions or evidence

presented at trial, a court must “compare the indictment with the district court proceedings to

discern if those proceedings broadened the possible bases for conviction beyond those found in

the operative charging document.” 50 If jury instructions narrow the scope of an indictment, 51

“leaving no ‘possibility [a defendant] was convicted of an offense other than that charged in the

[indictment],’” there is no constructive amendment. 52

           Here, neither the jury instructions nor the special verdict form constructively amended

the Indictment. Rather, the language in the jury instructions and special verdict form narrowed

the scope of the charge against Smith. While the Indictment more broadly alleged that the “500

grams or more” included only “a detectable amount of methamphetamine,” the jury instructions

and special verdict form asked the jury the narrower question of whether there were “500 grams

or more of methamphetamine.” This more specific finding – 500 grams or more of

methamphetamine – necessarily still fits within the Indictment’s broader allegation of “500

grams or more of a mixture and substance containing a detectable amount of methamphetamine.”




48
     See United States v. Farr, 536 F.3d 1174, 1180 (10th Cir. 2008).
49
     United States v. Miller, 891 F.3d 1220, 1237 (10th Cir. 2018).
50
     Farr, 536 F.3d at 1180 (citation omitted).
51
     United States v. Zar, 790 F.3d 1036, 1050-51 (10th Cir. 2015).
52
  United States v. Ray, 899 F.3d 852, 866 (10th Cir. 2018) (quoting United States v. Hien Van Tieu, 279 F.3d 917,
921 (10th Cir. 2002), abrogated on other grounds by United States v. Little, 829 F.3d 1177 (10th Cir. 2016)).



                                                                                                                    8
     Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.311 Page 9 of 19




           Neither the jury instructions nor special verdict constructively amended the indictment.

Accordingly, Mr. de Montreux could not have been ineffective for failing to challenge them.

Ground Two: There Was No Speedy Trial Act Violation

           Smith’s second claim is that Mr. Hamilton’s pre-trial representation was ineffective

because he did not file a motion to dismiss the Indictment for a violation of the Speedy Trial Act.

In support, Smith correctly notes that the Speedy Trial clock began on January 20, 2016 – the

day he was arraigned on the Indictment. 53 From there, Smith cites events in the record to argue

the Speedy Trial Act was violated, but his Speedy Trial calculations are not accurate. A careful

review of the record demonstrates there was no violation of the Speedy Trial Act, and Mr.

Hamilton never had cause to file a motion to dismiss on that basis.

           The Speedy Trial Act requires trial to commence within 70 days of a defendant’s

appearance on an indictment. 54 The statute carves out explicit exclusions from the 70-day

calculation, including delays that result from any pretrial motion (from the filing of the motion

through to “prompt disposition”), 55 and from judicial findings that the “ends of justice” require a

continuance, where those ends outweigh “the best interest of the public and the defendant in a

speedy trial.” 56

           The record in Smith’s criminal case demonstrates there was no Speedy Trial Act

violation that would have warranted a motion from Mr. Hamilton. Below is a timeline of key

events in the record:



53
  Amended Petition at 6; Minute Entry for proceedings held before Magistrate Judge Brooke C. Wells. Initial
Appearance/Arraignment/Pretrial Conference/Detention, CR docket no. 4, filed January 20, 2016.
54
     18 U.S.C. § 3161(c)(1); United States v. Toombs, 574 F.3d 1262, 1268 (10th Cir. 2009).
55
     18 U.S.C. § 3161(h)(1)(D).
56
     18 U.S.C. § 3161(h)(7)(A).



                                                                                                              9
 Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.312 Page 10 of 19




               •    January 20, 2016 – Smith is arraigned on the Indictment; 57
               •    March 10, 2016 – Smith files a motion to continue his trial [51 days elapsed]; 58
               •    March 16, 2016 – an order continues the trial and excludes time to June 27,
                    2016; 59
               •    April 14, 2016 – Mr. Hamilton is appointed as new counsel for Smith; 60
               •    May 13, 2016 – Smith files a motion to suppress; 61
               •    September 12, 2016 – the decision denying Smith’s motion to suppress is filed; 62
               •    September 13, 2016 – trial is set for October 11, 2016 [52 days elapsed]; 63
               •    September 19, 2016 – Smith files a motion to continue trial [57 days elapsed]; 64
               •    September 19, 2016 – trial is continued in an order that excludes time to
                    December 12, 2016; 65
               •    November 18, 2016 – Smith files a motion to continue trial [57 days elapsed]; 66
               •    November 28, 2016 – an order continues the trial and excludes time to March 27,
                    2017; 67
               •    March 1, 2017 – Smith files a motion to continue trial [57 days elapsed]; 68
               •    March 7, 2017 – an order continues the trial and excludes time to April 24,
                    2017; 69
               •    April 17, 2017 – Mr. de Montreux enters an appearance for Smith, relieving Mr.
                    Hamilton of representation. 70




57
     CR docket no. 4.
58
     Motion to Continue Jury Trial, CR docket no. 14, filed March 10, 2016.
59
     Order Granting Motion to Continue Jury Trial, CR docket no. 16, filed March 16, 2016.
60
   Minute Entry for proceedings held before Magistrate Judge Brooke C. Wells. Motion Hearing, CR docket no. 21,
filed April 14, 2016.
61
     CR docket no. 25.
62
     CR docket no. 39.
63
     Notice of Hearing, CR docket no. 40, filed September 13, 2016.
64
     Motion to Continue Jury Trial, CR docket no. 41, filed September 19,2016.
65
     Order to Continue Jury Trial, CR docket no. 42, filed September 19, 2016.
66
     Motion to Continue Jury Trial, CR docket no. 63, filed November 28, 2016.
67
     Order to Continue Jury Trial, CR docket no. 64, filed November 28, 2016.
68
     Motion to Continue Jury Trial, CR docket no. 68, filed March 1, 2017.
69
  Order Granting in Part and Denying in Part Motion to Continue Jury Trial, CR docket no. 71, filed March 7,
2017.
70
  Minute Entry for proceedings held before Judge David Nuffer: Pretrial Conference, CR docket no. 91, filed April
17, 2017.



                                                                                                               10
 Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.313 Page 11 of 19




        As reflected in the timeline above, when Mr. Hamilton was relieved from representing

Smith, only 57 days had elapsed under the Speedy Trial Act. Accordingly, Mr. Hamilton was not

ineffective by not filing a motion to dismiss for a violation of the Speedy Trial Act.

Ground Three: Counsel’s Stipulation to Exhibit 7 was not Error

        Smith’s third ground is that Mr. de Montreux was constitutionally deficient for (1) not

moving to suppress Government Exhibit 7 – a three-page exhibit listing a series of calls and texts

on Smith’s phone with “Teddy”; and (2) stipulating to the admission of Government Exhibit 7. 71

Again, Smith is incorrect.

        Mr. de Montreux Actually Filed a Suppression Motion for Exhibit 7

        First, Smith claims he had valid grounds for a suppression motion, which Mr. de

Montreux never filed. He bases this allegation off a claim that the United States derived Exhibit

7 from a January 5, 2016, search of Smith’s phone. This allegation is incorrect on several levels.

        Mr. de Montreux did file a pre-trial motion in limine, seeking suppression of Exhibit 7. 72

In his motion, Mr. de Montreux used the same argument Smith repeats here: that the United

States obtained the information for Exhibit 7 from a search that it had previously agreed not to

use or rely on.

        The United States responded to the motion in limine, asserting that it had complied with

its prior representation and that the information on Exhibit 7 was the result of a subsequently




71
   Smith misstates that the stipulation to Exhibit 7 “include[ed] Expert Testimony by DEA agent about the meaning
of text messages between [Smith] and someone named ‘Teddy.’” Amended Petition at 10. While counsel stipulated
to the admission of the exhibit, he objected and argued strenuously against the admission of Agent Thomas’s expert
testimony on the meaning of those text messages. See June 12, 2018, Trial Transcript at 136:1 – 149:23, CR docket
no. 176, filed September 24, 2018.
72
  Motion in Limine for Order Prohibiting the Prosecution from Using Exhibit 7, CR docket no. 151, filed May 25,
2018.



                                                                                                                11
 Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.314 Page 12 of 19




executed search warrant that did not rely on the prior search. 73 The United States attached to its

response the subsequent search warrant and accompanying affidavit. That affidavit included a

footnote disclosing the prior search, as well as the circumstances at issue in the prior search. It

further represented that the application for the subsequent warrant was not relying on the

passcode(s) provided by Smith, nor any information obtained from the prior search. 74

            The motion in limine was denied in a docket text order. 75 The order noted that “The

government is not prohibited from using Exhibit 7.” 76 It also stated the reason for the denial:

“The information therein was obtained via subsequent federal search warrant that was not the

subject of the previous Motion to Suppress and the Order denying it.” 77

            Mr. de Montreux’s Decision to Stipulate to Exhibit 7 was Sound Trial Strategy

            After Smith’s motion had already been denied, allowing the United States to use Exhibit

7, the parties discussed the stipulation at the May 30, 2018, pre-trial conference. There, for the

benefit of Smith, the United States put on the record why a stipulation to the exhibit was in both

parties’ best interests:

            MR. CLARK: The thing I wanted to note on the record, Your Honor, is one of the
                 defendant’s phones is going to become at issue, as the Court has seen with
                 our proposed Exhibit 7. We have offered to – a stipulation with that and
                 with the methamphetamine to try to save witnesses. That would cut down
                 our witnesses, I think, in half. But, if we need to get into establishing that
                 this particular phone was the defendant’s, among the things we would be
                 looking to put on, just so everyone is aware, are photos and discussions of
                 marijuana in the defendant’s phones that happened to coincide with the
                 fact that we found marijuana in his vehicle.


73
  Response In Opposition to Defendant’s Motion in Limine for an Order Prohibiting the Prosecution from Using
Exhibit 7, CR docket no. 152, filed May 28, 2018.
74
     Id. at 2, 12.
75
     Docket Text Order Denying Motion in Limine, CR docket no. 156, filed May 30, 2018.
76
     Id.
77
     Id.



                                                                                                               12
     Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.315 Page 13 of 19




                      So there are a couple of things that, just so Mr. Smith is aware, that he
                      might not want to come out that don’t have to come out if he stipulates
                      that the phone is his. 78

           After a question from the court, the United States clarified: “If we have to prove that that

phone is the defendant’s, then we have to go through things that would demonstrate the

likelihood that that phone is the defendant’s. Those include pictures of marijuana on that

phone.” 79

           Mr. de Montreux eventually responded that he needed to review the exact language of the

stipulation, but he also noted “…I don’t anticipate that I can contest, under the circumstances and

due to your ruling I believe this morning that the phone or phones found in the car belonged to

[Smith]. So I don’t anticipate there would be a problem.” 80 The language of the stipulation was

later included in the jury instructions – Instruction No. 8: “The texts and calls reflected on

Exhibit 7 came from Mr. Smith’s phone, found in his vehicle the day of arrest.” 81

           Notwithstanding the stipulation, Mr. de Montreux still vigorously argued against Agent

Thomas’ expert interpretation of the texts reflected on Exhibit 7. This approach – stipulation to

an exhibit (that had already been ruled admissible) to both save time and avoid the presentation

of further inculpatory information, while still challenging the interpretation of the exhibit –

cannot reasonably be considered error, much less error rising to the level of ineffective

assistance. Rather, it is “sound trial strategy.” 82 Smith cannot demonstrate otherwise. Nor can he




78
     Transcript May 30, 2018, 13:8 – 23, CR docket no. 194, filed February 26, 2019.
79
     Id. at 14:4-8.
80
     Id. at 16:3-7.
81
     CR docket no. 168 at 11.
82
     Strickland, 466 U.S. at 689 (citation omitted).



                                                                                                     13
     Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.316 Page 14 of 19




demonstrate prejudice from Mr. de Montreux’s approach, since the subject of the stipulation was

not genuinely at issue, and Mr. de Montreux still vigorously challenged the interpretation of

Exhibit 7. 83

Grounds Four and Five: Mr. Hamilton Competently Litigated Smith’s Fourth Amendment
Claims

           In Ground Four, Smith alleges that Mr. Hamilton failed to “properly investigate the facts;

relevant case law; and Utah law; thereafter fail[ed] to properly litigate [Smith’s] Fourth

Amendment claim….” Smith further alleges in Ground Five that Mr. Hamilton “fail[ed] to

properly investigate Utah law in regards to Utah’s requirements for certified drug dogs and to

secure Expert Witness to interpret these findings and fail[ed] to file pre-trial Motion to Suppress

Evidence on the ground that the Utah Dog Sniff of K-9 Dog Marco is Unreliable and the search

of [Smith’s] car was without warrant or probable cause.” Neither of these claims have merit.

           Fourth Amendment Strickland Claims

           The Strickland standard applies to claims that pre-trial counsel failed to properly litigate a

Fourth Amendment issue. 84 To prove prejudice in the context of a failure to litigate a Fourth

Amendment claim, Smith must demonstrate that “his Fourth Amendment claim is meritorious

and that there is a reasonable probability that the verdict would have been different absent the

excludable evidence.” 85




83
     See United States v. Crowe, 735 F.3d 1229, 1244-45 (10th Cir. 2013).
84
     Kimmelman, 477 U.S. at 375.
85
     United States v. Maley, 1 F.4th 816, 820 (2021) (quoting Kimmelman, 477 U.S. at 375).



                                                                                                      14
     Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.317 Page 15 of 19




           The Record Demonstrates Competent Pre-Trial Representation

           Smith offers no concrete evidence of his claims. Rather, for both Grounds Four and Five,

he relies entirely on vague, summary allegations of insufficient research, investigation, and

litigation.86

           In comparison, the record demonstrates that Mr. Hamilton’s pre-trial representation of

Smith was careful and competent. For instance, Mr. Hamilton filed a declaration, as part of

discovery in this case, meticulously outlining his representation of Smith with respect to possible

Fourth Amendment claims. 87 This representation included (1) a memo to Smith outlining the

range of issues with possible Fourth Amendment claims, 88 (2) the filing and litigation of a

motion to suppress on Fourth Amendment grounds (challenging the length of Smith’s stop

before his flight from Trooper Withers), 89 and (3) the pursuit (and receipt) of certification

records for Trooper Wither’s narcotic detector dog, Marco. 90 Further, at the evidentiary hearing

on Smith’s suppression motion, the court complimented Mr. Hamilton for the “completeness of

the memo [he] filed that laid out issues well, and I’m sure has enabled everyone including me to

prepare better than I usually am able to in a motion to suppress hearing where the usual morning

is full of surprise.” 91 Also, after Mr. de Montreux had taken over representation and tried to

reopen Smith’s suppression motion, 92 an order issued denying the motion. The order pointed to


86
     Amended Petition at 12-15; Smith Affidavit at 4-5.
87
     ECF no. 12.
88
     Affidavit of R. Blake Hamilton, Exhibit A- Research Memo, ECF no. 12-1, filed May 11, 2021.
89
  See, e.g., CR docket no. 25; CR docket no. 31; Proposed Order Granting Defendant’s Motion to Suppress, CR
docket no. 36, filed August 36, 2016; Exhibit A to Proposed Order Granting Defendant’s Motion to Suppress, CR
docket no. 37, filed August 15, 2016.
90
     Affidavit of R. Blake Hamilton, Exhibit E- K-9 Marco subpoena response, ECF no. 12-5, filed May 11, 2021.
91
     June 22, 2016 Transcript, 3:18-22, CR docket no. 33, filed July 7, 2017.
92
   Motion to Reopen Motion to Suppress Evidence, CR docket no. 98, filed May 26, 2017; Declaration of Counsel
in Support Motion to Reopen Motion to Suppress Evidence, CR docket no. 99, filed May 26, 2017; Memorandum in


                                                                                                                 15
 Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.318 Page 16 of 19




Mr. Hamilton’s already thorough handling of the initial motion: “The suppression hearing was

very thorough. Unfortunately, the testimony and video evidence [were] very convincing. A very

complete order was prepared and filed.” 93

           Mr. Hamilton’s pre-trial efforts for Smith exceeded the bounds of competent

representation and were excellent. Smith does not and cannot demonstrate otherwise.

           Smith Cannot Demonstrate Prejudice

           Moreover, even Smith could somehow set forth a meritorious, previously unraised (or

incompetently raised) Fourth Amendment issue, he cannot demonstrate prejudice.

           The factual findings in the order denying Smith’s suppression motion included a finding

that, at the time of Smith’s traffic stop, he had an existing arrest warrant out of California. 94 This

arrest warrant would have required Trooper Withers to arrest Smith regardless of any alleged

missteps during the stop (e.g., a supposedly “unreliable” dog alert). 95 And, in conjunction with

Smith’s arrest, the vehicle would have been impounded and inventoried. 96 This means that the

methamphetamine and marijuana in Smith’s vehicle would inevitably have been discovered,




Support of Motion Reopen Motion to Suppress Evidence and in Support of Motion to Continue Trial, CR docket no.
107, filed June 2, 2017.
93
  Memorandum Decision and Order Denying Motion to Reopen Motion to Suppress Evidence and Motion to
Continue, CR docket no. 110 at 3, filed June 8, 2017.
94
     CR docket no. 39 at 8.
95
   Id. Smith also fails to mention that Mr. de Montreux secured a K-9 expert, Andy Falco Jimenez, that did testify at
his trial, and did attempt to persuade the jury that UHP Trooper Withers had improperly induced his dog to alert to
Smith’s vehicle. June 12, 2018 Trial Transcript, at 275:4 – 328:22, CR docket no. 190, filed December 10, 2018.
This was part of a broader argument that Smith made at trial that the officers had manufactured the dog alert and,
later, planted the narcotics in Smith’s vehicle after he led them on a high-speed chase. The jury rejected that
argument in convicting Smith, and apparently rejected Jimenez’s testimony challenging the dog alert.
96
     CR docket no. 39 at 8.



                                                                                                                   16
 Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.319 Page 17 of 19




nullifying any potential exclusion of evidence. 97 As such, Grounds Four and Five of the

Amended Petition necessarily fail.

Ground Six: Mr. de Montreux Competently Represented Smith on Appeal

           Smith’s final claim is that Mr. de Montreux was ineffective on appeal, because he failed

to challenge (1) the alleged non-transcription of a jury note to the court, and (2) the denial of his

Fourth Amendment suppression motion. 98 He again is incorrect.

           Standard to Prove Ineffective Assistance of Appellate Counsel

           To succeed on a Strickland claim that appellate counsel was deficient, Smith generally

must first show that appellate counsel was “objectively unreasonable . . . in failing to find

arguable issues to appeal – that is, that counsel unreasonably failed to discover nonfrivolous

issues and to file a merits brief raising them.” 99 Beyond this, Smith must also demonstrate

prejudice: “That is, he must show a reasonable probability that, but for his counsel’s

unreasonable failure to file a merits brief, he would have prevailed on appeal.” 100

           Where, as here, appellate counsel actually filed a merits brief, the burden of proof is

particularly cumbersome. As the Supreme Court has observed, a Strickland claim “is still

possible” in such circumstances, but “it is difficult to demonstrate that counsel was

incompetent.” 101




97
  See Nix v. Williams, 467 U.S. 431, 444 (1984); United States v. Haro-Salcedo, 107 F.3d 769, 773 (10th Cir.
1997).
98
     Amended Petition at 16-17; Smith Affidavit at 27.
99
  Smith v. Robbins, 528 U.S. 259, 285 (2000) (citing Strickland, 466 U.S. at 687-691); see also Milton v. Miller,
744 F.3d 660, 669 (10th Cir. 2014).
100
      Smith, 528 U.S. at 285-86 (citing Strickland, 466 U.S. at 694).
101
      Smith, 528 U.S. at 288 (citing Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986).



                                                                                                                    17
  Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.320 Page 18 of 19




           The Court Preserved the Jury Note

           First, contrary to Smith’s claim, the court preserved a copy of the jury’s note from June

13, 2018; it was simply filed under seal. 102 A redacted copy was attached to the Response. 103 A

court reporter also preserved the parties’ discussion of the note, though no party had ordered the

transcript of that discussion until recently. A copy of that transcript is likewise attached to the

Response. 104An allegation that the jury’s note was not transcribed therefore cannot be the basis

of an ineffective assistance claim.

           Smith’s Fourth Amendment Claim Was Without Merit

           As outlined above, Mr. de Montreux did file a merits brief with the Tenth Circuit,

contesting the sufficiency of evidence against Smith, as well as the admission of Special Agent

Thomas’ expert testimony on the meaning of texts on Smith’s phone. The Tenth Circuit affirmed

Smith’s conviction. Because counsel filed a merits brief, Smith bears an increased burden with

this claim. He must demonstrate that it was “objectively unreasonable” for Mr. de Montreux to

not include Smith’s Fourth Amendment claim in his brief. 105 He cannot meet that standard.

           As outlined above, Smith has put forth no evidence that he could have made a successful

Fourth Amendment challenge to the stop and search of his vehicle. Even if he did, Smith could

not demonstrate prejudice. As noted above, Trooper Withers would still have inevitably

discovered (and seized) the narcotics in Smith’s vehicle following Smith’s arrest on the

California warrant. Smith therefore cannot demonstrate that Mr. de Montreux was “completely

unreasonable” in declining to appeal the suppression ruling on his Fourth Amendment claim.


102
      Sealed Jury Notes, CR docket no. 166, filed June 13, 2018.
103
      Response, Exhibit 1, Jury Note to Court and Responding Instruction, ECF no. 15-1, filed June 11, 2021.
104
      Response, Exhibit 2, June 13, 2018, Transcript of Jury Note Discussion, ECF no. 15-2, filed June 11, 2021.
105
      Smith v. Robbins, 528 U.S. at 285.



                                                                                                                   18
  Case 2:21-cv-00081-DN Document 22 Filed 08/13/21 PageID.321 Page 19 of 19




There is No Need for an Evidentiary Hearing

            An evidentiary hearing need not be held where “the motion and the files and records of

the case conclusively show that the prisoner is entitled to no relief[.]” 106 This includes instances

where a petitioner fails to include a “detailed and specific affidavit which shows that the

petitioner had actual proof of the allegations going beyond mere unsupported assertions,” 107

instances “where the claim is inadequate on its face,” 108 and instances where “the record

affirmatively refutes the factual assertions upon which the claim is based.” 109 Because the record

conclusively shows Smith is not entitled to relief, there is no need to hold an evidentiary hearing.



                                      CONCLUSION AND ORDER

            Smith fails to articulate any specific facts that indicate his counsel was deficient. The

files and records of the case demonstrate that pre-trial, trial, and appellate counsel acted

competently. And they reveal that Smith cannot establish undue prejudice.

            IT IS HEREBY ORDERED that Smith’s Amended Petition is DENIED and DISMISSED

with prejudice.

            The Clerk is directed to close the case.

            Dated August 12, 2021.

                                                       BY THE COURT:

                                                       ____________________________
                                                       David Nuffer
                                                       United States District Judge

106
      28 U.S.C. § 2255(b).
107
   Galbraith v. United States, 313 F.3d 1001, 1009 (7th Cir. 2002) (quoting Prewitt v. United States, 83 F.3d 812,
819 (7th Cir. 1996)).
  Anjulo-Lopez v. United States, 541 F.3d 814, 817 (8th Cir. 2008) (quoting Watson v. United States, 493 F.3d 960,
108

963 (8th Cir. 2007)).
109
      Id.



                                                                                                                 19
